                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

PERRY DEMON PARRISH,                         )
                                             )
       Petitioner,                           )
                                             )
       v.                                    ) CIVIL ACTION NO. 2:16-CV-292-WHA-GMB
                                             ) (wo)
CARTER F. DAVENPORT, et al.,                 )
                                             )
       Respondents.                          )

                                    FINAL JUDGMENT

       In accordance with the Order of the court entered in this case on this day, Final Judgment

is entered in favor of Respondents, and against Petitioner, and this case is DISMISSED with

prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       Done this 9th day of January, 2019.



                                     /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
